No. 07-15-00286-CR


Ricky Dan Allee                             §      From the 47th District Court
  Appellant                                          of Randall County
                                            §
v.                                                 April 13, 2016
                                            §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                   §

                                   J U D G M E N T


      Pursuant to the opinion of the Court dated April 13, 2016, it is hereby ordered,

adjudged and decreed that the judgment adjudicating guilt entered below is reversed

and that a judgment of “Not True” is hereby rendered.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


       It is further ordered that this decision be certified below for observance.


                                          oOo